STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re SPENCER, Minors.                                              December 8, 2016

                                                                    No. 332336
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 00-390400-NA


Before: JANSEN, P.J., and CAVANAGH and BOONSTRA, JJ.

PER CURIAM.

       Respondent appeals as of right the order terminating his parental rights to the minor
children, ETS1 and ETS2, pursuant to MCL 712A.19b(3)(g) (failure to provide proper care or
custody), MCL 712A.19b(3)(i) (parental rights to one or more siblings of the child were
terminated due to serious and chronic neglect and prior attempts to rehabilitate have been
unsuccessful), MCL 712A.19b(3)(j) (reasonable likelihood of harm), and MCL 712A.19b(3)(l)
(parental rights to other children were terminated). We affirm.

        Respondent and the children’s mother were in a long-term relationship and had five
children, including the minor children at issue in this case. Respondent’s parental rights to the
three other children were previously terminated. According to the petition, respondent’s parental
rights to one additional child were terminated, but respondent denied any knowledge of being the
child’s biological father.

       ETS1 was removed from respondent’s and the mother’s custody shortly following birth.
ETS1 tested positive for marijuana at birth, and the mother admitted to smoking marijuana
during the pregnancy. Respondent and the mother engaged in, and appeared to have benefited
from, services, and ETS1 was returned to their care. ETS1 was subsequently removed from the
mother’s care after the mother was hospitalized while pregnant. The mother tested positive for
marijuana and had a blood alcohol level of .227. Petitioner sought termination of the mother’s
parental rights, and ETS1 was released to respondent. Moreover, shortly after the birth of ETS2,
who tested positive for marijuana, petitioner sought termination of the mother’s parental rights to
ETS2, and ETS2 was released to respondent. The mother’s parental rights were subsequently
terminated, and the trial court warned respondent that the children were not allowed to be in
contact with her. However, respondent relapsed on substances and served a jail sentence for
domestic violence against the mother. Petitioner subsequently sought to remove the children and
terminate respondent’s parental rights after it became apparent that respondent continued to
allow the mother to have access to the children, and because the children were in the custody of

                                                -1-
an alcoholic during the time respondent was in jail for domestic violence against the mother.
During the hearing on the petition to terminate respondent’s parental rights, respondent pleaded
no contest and stipulated to the statutory grounds for termination. The court subsequently held a
best-interest hearing and determined that it would be in the children’s best interests to terminate
respondent’s parental rights.

        Respondent argues that the trial court erred by finding that termination was in the best
interests of the children. We disagree.

       This determination is reviewed for clear error. In re White, 303 Mich. App. 701, 713; 846
NW2d 61 (2014). “The trial court’s factual findings are clearly erroneous if the evidence
supports them, but we are definitely and firmly convinced that it made a mistake.” Id. at 709-
710.

         “The trial court must order the parent’s rights terminated if [petitioner] has established a
statutory ground for termination by clear and convincing evidence and it finds from a
preponderance of the evidence on the whole record that termination is in the children’s best
interests.” White, 303 Mich. App. at 713. In deciding whether termination of parental rights is in
the best interest of the child, the court considers a variety of factors, which may include “ ‘the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home.’ ” Id.
(citation omitted). “The trial court may also consider a parent’s history of domestic violence, the
parent’s compliance with his or her case service plan, the parent’s visitation history with the
child, the children’s well-being while in care, and the possibility of adoption.” Id. at 714.

        “However, because ‘a child’s placement with relatives weighs against termination under
MCL 712A.19a(6)(a),’ the fact that a child is living with relatives when the case proceeds to
termination is a factor to be considered in determining whether termination is in the child’s best
interests.” In re Olive/Metts Minors, 297 Mich. App. 35, 43; 823 NW2d 144 (2012) (citation
omitted). “A trial court’s failure to explicitly address whether termination is appropriate in light
of the children’s placement with relatives renders the factual record inadequate to make a best-
interest determination and requires reversal.” Id.

        The trial court did not clearly err by determining that termination was in the children’s
best interests. As indicated by the trial court, respondent has an extensive history with petitioner,
and his parental rights to several other children were previously terminated. At the time of
termination of respondent’s parental rights to the children, he did not have appropriate housing
and was living in a transitional house, which was not appropriate for the children. In addition,
respondent admitted that he had been an alcoholic for the majority of his life, and this condition
persisted even after his parental rights to other children were terminated. Moreover, the fact that
respondent went into a recovery program suggests he was abusing substances after ETS1 was
returned to his care. Additionally, respondent served a jail sentence for domestic violence, and
his children were left in the care of an alcoholic during the time respondent was in jail. Most
importantly, the Child Protective Services (CPS) worker testified that respondent continued to
allow the mother to have access to the children, in violation of the court’s order, and the
evidence indicated that respondent would likely continue this relationship.


                                                -2-
         Furthermore, respondent’s argument that the court failed to consider the children’s
placement with relatives is without merit. The court expressly addressed the fact that the
children were residing with their paternal aunt and yet still determined that it was in their best
interests to terminate respondent’s parental rights. Therefore, we find no clear error in the trial
court’s determination that termination of respondent’s parental rights was in the children’s best
interests and “was a necessary step in allowing the children to have the safety, permanence, and
stability to which they are entitled.” In re Hudson, 294 Mich. App. 261, 269; 817 NW2d 115
(2011).

       Affirmed.


                                                            /s/ Kathleen Jansen
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Mark T. Boonstra




                                                -3-